             Entered on Docket November 10, 2020
                                                         Below is the Order of the Court.


 1
                                                          ___________________
 2
                                                          Christopher M. Alston
 3                                                        U.S. Bankruptcy Judge
                                                          (Dated as of Entered on Docket date above)
 4

 5

 6
        _______________________________________________________________
 7

 8

 9

10
     Christopher M. Alston
     Bankruptcy Judge
11   United States Courthouse
     700 Stewart Street, Suite 6301
12
     Seattle, WA 98101
13   206-370-5330

14                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16
     In re                                        Chapter 7
17
              Dennis Julius Loeb and Nancy        Case No. 88-06942
18
              Martha Loeb,
19
                            Debtors.              ORDER OF RECUSAL
20

21   This matter came before the Court sua sponte. The above-signed Bankruptcy Judge finds he
22   must recuse himself from this case under 28 U.S.C. §455. Now, therefore it is hereby
23            ORDERED that the Clerk of the Court is directed to reassign the above-captioned case
24
     to Judge Brian D. Lynch;
25
              IT IS FURTHER ORDERED that the Clerk of the Court is directed transfer the above-
26
     captioned case to the Tacoma Division of the United States Bankruptcy Court for the Western
27
     District of Washington.
28
                                          /// END OF ORDER ///


     Order - 1


      Case 88-06942-BDL         Doc 115      Filed 11/10/20   Ent. 11/10/20 12:17:03           Pg. 1 of 1
